Opinion filed May 6, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-09-00126-CV
                                        __________

                            LATOSHIA COLEMAN, Appellant

                                                V.

                     TEXAS DEPARTMENT OF FAMILY AND
                       PROTECTIVE SERVICES, Appellee


                            On Appeal from the 318th District Court
                                    Midland County, Texas
                               Trial Court Cause No. FM-42,150


                            MEMORANDUM OPINION
       Latoshia Coleman perfected appeals challenging both the termination of her parental
rights in the present case and the trial court’s determination that her appeal on the merits of the
termination was frivolous. This court affirmed the trial court’s determination that the appeal on
the merits was frivolous, no petition was filed, and mandate has now issued. In the Interest of
M.W.C., JR.; M.C.; & E.P., children, 2010 WL 747681, No. 11-09-00152-CV (Tex. App.—
Eastland March 5, 2010, no pet.) (mem. op.).
       Therefore, the present appeal challenging the merits of the termination is dismissed.


                                                     PER CURIAM
May 6, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.